November 5, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                  WILLIAM SATTERWHITE, JR., Appellant

NO. 14-15-00699-CV                          V.

             CHRISTOPHER EVANS AND YI ZHANG, Appellees
                  ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on May 12, 2015. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, William Satterwhite, Jr.


      We further order this decision certified below for observance.